In a proceeding pursuant to section 231-a of the Surrogate’s 'Court Act, to fix the compensation of petitioner, an attorney, for legal services rendered by him to the decedent’s estate, two of the executors of said estate appeal from a decree of the Surrogate’s Court, Rockland County, rendered August 30, 1963 upon the Acting Surrogate’s decision after trial, which fixed said compensation at $3,333 (which included disbursements of $83). Decree modified on the facts by reducing the allowance to $2,333; and, as so modified, affirmed, without costs. Findings of fact implicit in the decision of the Acting Surrogate which may be inconsistent herewith are reversed, and new finding’s are made as indicated herein. In our opinion, the sum of $2,250 (plus disbursements of $83) is fair and reasonable compensation for the work performed by petitioner in this estate. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.